 In the Matterof MARTINBROTHERSBoxCOMPANYandAURORA COR-RUGATEDBoxWORKERs'UNIONNo.435,AFFILIATEDWITHTHEA. F. OFL.Case No. C-1778.Decided September 5, 1941Jurisdiction:corrugated cardboard container manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:calling a meeting of the employees whileunion bargaining committee was in midst of negotiations with respondent, atwhich respondent's president criticized the committee and union presidentand presented respondent's proposed contract directly to the employees, urgingthem to vote favorably on it at once; calling a second meeting of the employees,at which respondent's president criticized and ridiculed the legitimate unionactivities of union president, demanded that employees elect a new presidenton pain of being locked out, and forbade the union's president to enter theplant.Discrimination:discharge of union president because of his union activities, ratherthan because of a fancied threat to destroy respondent's president and plant;discharge of another employee because respondent identified him as a friendof union president.,Collective Bargaining:majority established by membership in union-refusal tomeet and negotiate: failure of respondent's president within a reasonabletime either to meet and bargain with union committee himself orappoint arepresentative fully authorized to do so ; unreasonable failure of respondent'spresident to keep an appointment with union committee; statement by re-spondent's president that he wouldnot sign acontract with the union, andrefusal to sign such a contract after terms agreeable to both partieshad beenaccepted by the union.Remedial Orders:respondent ordered to reinstate with back pay employees dis-criminatorily discharged ; to bargain with the union ; and upon request toembody any agreement reached in a signed contract.Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees excluding clerical and supervisory employees ; no controversy as to.Mr. Arthur R. DonovanandMr. Robert D. Malarney,for the Board.Boggs and Winchester,byMr. Howard W. BoggsandMr. BruceWinchester,of Toledo, Ohio, for the respondent.Mr. Robert Autterson,of Lawrenceburg, Ind.,Mr. G. E. Ten Eyck,of Indianapolis, Ind., andMr. Charles V. Ernest,ofWashington,D. C., for the Union.Miss Mary E. Perkins,of counsel to the Board.35 N. L.R. B., No. 48.217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges 1 duly filed by Aurora Cor-rugated Box Workers' Union No. 435, affiliated with the A. F. of L.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Eleventh Region(Indianapolis, Indiana), issued its complaint dated September 23, 1940,againstMartin Brothers Box Company, Aurora, Indiana, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by notices of hearing,were duly served upon the Union' and the respondent.As to the unfair labor practices, the complaint alleged in substancethat the respondent, at its Aurora plant : (1) from on or about July1,1938, had engaged in a preconceived and continuous course ofaction for the purpose of interfering with the self-organization of itsemployees by,inter alia:(a) publicly criticizing officers and membersof the Union for their activities on behalf of the Union, (b) statingthat it would close its plant if the Union insisted on presenting a pro-posed contract, (c) presenting, at a meeting of the employees, a con-tract drawn up by the respondent and insisting that a public vote betaken thereon, (d) questioning employees regarding their membershipin the Union and advising them to leave the Union, (e) telling itsemployees that the Union had a poor president and should elect anew one, and (f) declaring that the respondent would not sign anotheragreement with the Union; (2) discouraged membership in the Unionby discharging Alvin McDaniel on August 30, and Charles CliffordHuff on September 2, 1939, and thereafter refusing to reinstate them,for the reason that they engaged in concerted activities with otheremployees for the purpose of collective bargaining and other mutualaid and protection; (3) since October 15, 1939,2 has'refused to bargaincollectively with the Union, which has at all times since November 1938been the exclusive representative of the employees within a unit ap-3The original charge was filed on September 22, 1939, and amended charges were there-after filed on October 30, 1939, June 24, 1940, and September 21, 1940.2 The complaint as issued set the date as November 15, 1939, but the date was changedto October 15, 1939, by amendment'at the hearing. MARTIN BROTHERS BOX COMPANY219propriate for collective bargaining; 8 and (4) by the foregoing andother acts, has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.The respondent filed its answer dated October 7, 1940, in whichit admitted some of the allegations of the complaint, but denied thatthe Union was a labor organization within the meaning of the Actor was affiliated with the American Federation of Labor, herein calledthe A. F. of L., and denied that the respondent had engaged in anyunfair labor practices.It alleged affirmatively that Huff left theemploy of the respondent of his own accord.Pursuant to notice a hearing was held on October 10, 11, 14, and15, 1940, at Lawrenceburg, Indiana, before Horace A. Ruckel, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard and the respondent were represented by counsel and the Unionby its representatives; all participated in the hearing.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.At the conclusion of the Board's case, counsel for the respondentmoved to dismiss the complaint.The motion was denied.At theconclusion of the hearing, counsel for the respondent renewed thismotion.The Trial Examiner reserved his ruling on the motion atthat time, but denied it in his Intermediate Report.At the con-clusion of the hearing, the Trial Examiner granted a motion bycounsel for the Board to conform the pleadings to the proof informal matters.During the hearing the Trial Examiner made rul-ings on other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Thereafter the Trial Examiner filed his Intermediate Report, datedJanuary 6; 1941, copies of which were duly served upon the respond-ent and the Union.The Trial Examiner found that the respondenthad engaged and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the Act.He recommended that the re-spondent cease and desist from such practices, that upon request itbargain collectively with the Union, that it offer reinstatement withback pay to Alvin McDaniel and Charles Clifford Huff, and that ittake certain other remedial action.On January 28, 1941, the respondent filed exceptions to the Inter-mediateReport, and thereafter filed a brief in support of itsexceptions.At the request of the respondent, and pursuant to notice8 The complaint alleged that this unit consisted of all production and maintenanceemployees at the Aurora plant, excluding clerical and supervisory employees 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDduly served on all parties, a hearing for the purpose of oral argumentwas held before the Board in Washington, D. C., on June 5, 1941.The respondent was represented by counsel and the Union by counseland a representative; all participated in the hearing.The Boardhas considered the respondent's exceptions and its brief in supportthereof and, in so far as the exceptions are inconsistent with thefindings of fact, conclusions of law, and order set forth below, findsthem to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTiI.THE BUSINESS OF THE RESPONDENT 4Martin Brothers Box Company is an Ohio corporation with itsprincipal office and place of business in Toledo, Ohio. It owns andoperates a factory at Aurora, Indiana, herein called the Auroraplant, which is the only plant involved in this proceeding.At itsAurora plant the respondent manufactures and distributes corrugatedcontainers.Approximately 75 per cent of the raw materials usedat the Aurora plant are shipped to it from sources outside the Stateof Indiana and approximately 75 per cent of the finished productsof the Aurora plant are sold and shipped to customers outside theState of Indiana.During the year 1939 the sales of the respondentamounted to between $500,000 and $750,000.During the same periodapproximately 100 persons were employed at the Aurora plant.Atthe hearing the respondent's counsel conceded that the respondentwas engaged in interstate commerce.II. THE ORGANIZATION INVOLVEDAurora Corrugated Box Workers' Union No. 435 is a labor organi-zation admitting to membership employees of the respondent at itsAurora plant. It is affiliated with and chartered by InternationalPrinting Pressmen and Assistants' Union of North America, hereincalled the International, which is in turn affiliated with the AmericanFederation of Labor.III.THE UNFAIR LABOR PRACTICESA. Background; interference, restraint, and coercionDuring the fall of 1937, the Union began an attempt to, organizethe respondent's employees, and the question of the formation of a4 The facts set forth In this sectionare taken from allegationsin the complaint admittedby the respondent's answer and from stipulations entered Into at the hearing by counselfor the Board andfor therespondent. MARTINBROTHERSBOX COMPANY221labor organization became a subject of general conversation in therespondent's Aurora plant.Shortly after these matters came to theattention of the respondent, the respondent called a mass meetingof the employees at the Aurora plant, which was conducted by K. L.Mollman, then the respondent's general manager, and attended byseveral other supervisory officials.Mollman stated that the respond-ent was aware that organizational activities were being carried onby the Union and that the respondent had no objections to the Union.Ballots prepared by the respondent were then passed out, and underthe direction of Mollman a vote taken to determine whether amajority of the employees wanted a union.After the balloting, theballot box was taken by Mollman.The results of the election werenever released.Thereafter interest in self-organization waned untilthe spring of 1938, when it revived.An organizational meeting washeld in June 1938 at which 28 or 30 applications for membership inthe Union were received.Temporary officers were elected, includingAlvin McDaniel, who was chosen as president.The June meetingwas followed by other meetings at which the temporary officers weremade permanent and additional employees joined the Union.Acharter was received in July 1938.Fred J. Martin, Jr., the respondent's president, testified that hefirst learned of the organizational desires of the employees in the latefall of 1937 or the first part of 1938, and that upon finding out thatthe employees wanted a union and were concerned as to "what themanagement would say or think about it," he "called them all to-gether and made it clear in their minds that as far as we were con-cerned that was perfectly all right and if they had a union we hopedthey would have a union 100 percent, so that was a meeting to clarifyit."On July 22, 1938, the respondent posted on the bulletin boardat the Aurora plant a notice addressed "To all employees and signedby President Martin.The notice reads as follows:-It is our understanding that the employees at the Auroraplant have been approached by Union organizers with a viewtoward organizing the plant.Under the Wagner Act, the employees have the right to organ-ize and bargain collectively with the Employer.The Manage-ment of this Company has no objection to the employeesorganizing, nor can the Management either approve or disapprovetheir doing so.A neutral course must be pursued, and we donot intend either to hinder or encourage your actions, whateverthey may be.Our only suggestion is that if you should decide to organize,that it should be as near 100% as possible.The old saying isthat "united we stand, divided we fall," and it certainly would 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe desirable that the matter be considered with an open mindby all employees, and the decision be one that will reflect theviews of the majority.The most disheartening thing that has occurred in conjunctionwith organizations in plants throughout the nation has beenthe splitting of employees into individual factions, with resultantstrife, to the detriment of both Employer and Employees.If a minority of employees should organize, they could hardlybe recognized as the sole collective bargaining agency for theemployees.In such cases there are always controversies, throughno fault of the employer.Therefore, consider the matter fairly,and choose what you think is the proper course.We will inno way interfere.We do not mind saying that if we have alabor organization at Aurora, we would like to see it 100%.Within a week after the posting of the above notice, most of therespondent's employees joined the Union.A committee was ap-pointed which drew up a proposed contract and on August 25, 1938,theUnion addressed a letter to Martin informing him that theUnion, "which is now 100% in your Aurora plant," desired to meetwith representatives of the respondent.On September 6, the re-spondent replied, stating that "It is pleasing to note that the em-ployees have joined 100%, which means that the union is trulyrepresentative" and that "Since all of the employees have organized,we would naturally assume that you will submit a tentative agreement,and if you have already drawn up one, we would be pleased to haveyou forward us a copy for our perusal."In reply to another letter from the Union, dated September 13,requesting a meeting, the respondent, on September 14, stated thatMartin was ill but that just as soon as he was able to do so he wouldmeet with representatives of the Union.On September 27 the Union,over the signature of McDaniel, its president, wrote to the respondentsuggesting that, in view of Martin's illness, the respondent's plantmanager and plant superintendent be authorized to begin negotia-tions with the Union "in order to quiet the rumors and unrest thatexists among your employees and members of the Union."A meetingbetween representatives of the Union and the respondent took placeduring the first week of October.At this meeting both parties sub-mitted proposed contracts and a discussion took place which lastedfor approximately 6 hours.No agreement was reached and the meet-ing broke up without setting a date for a future meeting.On Octo-ber 27, McDaniel wrote the respondent requesting a resumption ofnegotiations, stating that he had been authorized by the Union toconduct negotiations on its behalf.The letter concluded by saying MARTIN BROTHERS BOX COMPANY223that if a meeting could not be arranged the Union might have "toresort to -a recourse that neither you nor I will want to be taken." 5The next meeting of representatives of the respondent and ofthe Union was held in Cincinnati during the latter part of October orthe first part of November.Again no agreement was reached, andthe meeting adjournedsine die.On November 11, however, Martinarrived in Aurora and a meeting took place between representatives ofthe two parties.Martin had with him a proposed contract which hesubmitted and described as beneficial to the Union, and which heurged McDaniel and the other union representatives to signsNoagreement was consummated and the meeting adjourned until thefollowing day, when Martin again urged the union representatives tosign the contract which he proffered, but without success.On November 18, 1938, 6 days after his last unsuccessful attemptto persuade the union representatives to accept his proposals fora contract, Martin convened and presided over a mass meeting ofthe employees, which included the members of the Union's negoti-ating committee.Concerning this meeting, Martin testified that heexplained to the employees that the only "bone of contention" whichled the union representatives not to recommend his proposed contract,Was its failure to provide for a wage increase, that a wage increaseat that time was impossible, and that the union representatives didnot understand the situation.According to Martin, the union repre-sentatives then took over the mass meeting themselves, after askingsupervisory and non-union employees to leave, and later that daythe Union and the respondent signed the contract recommended byMartin.But according to the testimony of McDaniel, and Huff, aunion member who was present, there was more to the meeting thanMartin stated.McDaniel testified that Martin urgedhim to signthe agreement before the assembled employees, and that when he re-fused,Martin criticizedMcDaniel, stating that the Union "had a*The body of this letter read as follows :We had hoped to resume negotiations with you this week, but in finding you couldnot meet us I take this opportunity to write the following.I have been authorized to carry on all negotiations with you in the future concern-ing.our agreement, and stand ready to meet you any time or place on or before thefourth day of November 1938In the event we fail to meet I am afraid that I will be instructed to resort to arecourse that neither you nor I will want to be taken.Hoping for an immediate meetingI remainYours very truly,ALVIN MCDANIIDL,435President.Our international representatives to be included at any meeting.McDaniel referred to the meeting of November 11 as a mass meeting of the employees.Martin, however,contended that it was a meeting between union representatives andrepresentatives of the respondent.It seems clear that McDaniel confused,while testifying, the meeting of November 11 with a meeting on November 18 hereinafter described,We find Martin's characterization of the meeting of November 11 to be correct. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDdamn poor president and they ought to elect a new one." ",BothMcDanieland Hufftestified that Martin himself made a motion thatthe employees accept the contract, but that McDaniel protested thatthe meetingwas not anofficial union meeting and finally offered toconvene a union meeting then and there, and to accept the employees'vote on the matter.We credit the testimony of McDaniel and Huff,as did the Trial Examiner, and we find that Martin made the remarksattributed to him by McDaniel and Huff.McDaniel did call a unionmeeting.The majority of the Union, with McDaniel,Huff, andseveral others still dissenting, voted to accept the contract'."After the adoption of the contract, and until the late summer of1939, the Union presentednumerousgrievances to the respondentthrough means of the machinery provided for in the contract.Dur-ing this time, McDaniel continued as president, of the -Union and aschairman of its grievance committee.The respondent's first reaction to the attempt of its employees toorganizein June and July 1938 was, on its face, a favorable one.The recordis clearthat the respondent's notice of July 22 had theeffect of encouraging rather than discouraging membership in theUnion.The events that followed, however, show that, in spite ofits seeming benevolence toward the Union, the respondent was intentupondominating the relations between it and its employees just as ithad before the Union was established.Martin's attitude towardthe Union is revealed in its true nature by the events of the November18 mass meeting.Despite the fact that the union negotiating com-mittee was in the midst of conferences with him, and was scheduledtomeet with him again in a day or so, Martin, impatient becausehe could not secure the'committee's approval of the wage scale, thrustaside the orderly process of bargaining with the representativesselected by the employees, and sought 'to deal with'the employees as7Martin testifiedthat be did not recallmaking any statementsabout McDaniel,speci-fically, at this meeting ; and he deniedthat he personallyasked the employees to voteon the contract.In view ofall the circumstances,however, and Martin's whole testimonyabout theNovember 18 meeting, we are of theopinion, andfind, that these events tookplace substantially as testifiedby McDanieland Huff.'The contract bore the date of November 18, 1938, and was to run from October 15,1938, to October15, 1939.It provided for a closedshop, a workweek of forty (40) hours,and double wages for work performed on Sundays and holidaysThe respondent agreednot tolock out theUnion duringthe term of the contractand the Unionagreed not tocall any strikes.A method ofhandling grievanceswas provided by which grievancesshould firstbe submitted to the "chapelchairman" of the Union for the particular depart-ment in whichthe complaint arose, whowould in turn presentthe complaint to theforeman.If the grievance remained unadjusted,itwas to be referred to a Joint Stand-ing Committeeconsistingof two representatives from the Union and two ofthe manage-ment.If the committee should become deadlocked, the four members were to choose afifthmember who should be chairman.If the committee members were unable to agreewithin 2 days upon the selection of a chairman,the UnitedState'sDepartmentof Laborwas to be requestedto appointan arbitrator.The acceptance of the arbitrator's rulingwas not provided for, nor any other method of finally resolving a conflict MARTIN BROTHERS BOX COMPANY225though the Union did not exist.Martin's remarks on that occasionwere calculated to undermine the position taken by the committeeduring the bargaining conferences, ancj to destroy its prestige withthe employees.The Union, having duly appointed its representativestomeet with those of the respondent, entrusted them with the con-duct of the negotiations. It was the respondent's duty to negotiatewith these representatives only.However unreasonable their de-lnands with respect to a wage increase might have 'seemed to therespondent, it was the respondent's duty to thresh them out withthe Union's committee rather than to appeal, over its head, to themembership as a whole.Martin further undercut the Union byopenly criticizing McDaniel, who was not only the principal negoti-ator for the Union, but its president. It is evident that it was prin-cipally McDaniel who stood between the respondent and the consum-]nation of a contract satisfactory to the respondent.The respondentsought to persuade its employees to displace McDaniel, and to substi-tute for him one who was more amenable to the respondent's desires.The whole intent of the respondent's declarations was to cause the,Union to execute a contract which its duly qualified representativeshad refused to sign. In this it was successful.We find, as did the Trial Examiner, that by calling the massmeeting of November 18 at which it criticized the activities of theUnion's bargaining committee and the Union's president beforeits employees; by suggesting that the Union should elect anotherpresident; and by urging its employees to vote favorably upon acontract submitted to them by the respondent, while failing to dealwith the representatives, chosen by the employees, the respondenthas interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.9B. The discriminatory discharges(1)Alvin McDanielMcDaniel came to work for the respondent in 1932 as a band-sawoperator at a wage of 40 cents an hour.He was earning 65 cents anhour at- the time of his discharge on August 30, 1939.There is nocontention that his work was unsatisfactory at any time. - McDanielwas president of the,Union, chairman of the grievance committee, amember of the negotiating or scale committee, and an ex-officio mem-ber of most of the rest of the committees of the Union.9 The complaint does not allege that the respondent refused to bargain collectively withthe Union by any acts occurring before October 15, 1939, the expiration date of the con-tract consummated as a consequence of the acts of the respondent on November 18, 1938,set forth above.Such of these acts as occurred on and after July 1, 1938,are, however,alleged as unfair labor practices within the meaning of Section 8 (1) of the Act. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the execution of the contract between the respondent and theUnion on November 18, 1938, numerous grievances were presentedby the Union to the respondent.As chairman of the grievance com-mitteeMcDaniel presented most of these grievances.During thesummer of 1939, the respondent initiated a system of setting up dies,under which an employee setting up a die was allowed 18 minutes inwhich to do so. Previously, the length of time allowed for settingup varied according to the size and nature of the die.On August 2,the die makers filed a formal grievance claiming that the length oftime allowed for setting up dies under the respondent's new systemwas insufficient and worked to the employees' detriment with respectto their wages.This grievance remained a matter of controversythroughout the month of August 1938.When Martin was in Aurora,he decided to discuss the matter himself with the grievance committeeand he testified that he explained it and settled it to the satisfactionof all the members of the grievance committee except McDaniel.Therecord shows, however, that the matter was in fact left open untilAugust 25, 1939,'upon which date the grievance committee was notifiedby Stark that Martin had instructed him to "cut it and have it over."The committee, according to McDaniel, stated that it could not acceptthis decision, as it was a violation of the contract, and would haveto resort to arbitration.On the same day McDaniel addressed thefollowing letter to William Selz, representative of the Internationalat Cincinnati :DEAR BILL : It has happened', The complaint that I mentionedin my letter of yesterday,The standing committees were called into a meeting today andofficial notified that the matter was taken out of the hands ofthe officials at the plant by Martin.His order is that henceforth and hereafter all setups on thedie press shall be three tenths of an hour, his contention is thatthe standards are loose enough to permit the operators to makeup for the lost setup time.Some setups have a time of two hours down to six tenths.This order is a direct violation of his contract and will betreated as such.But you have my authority to proceed as per the contract.I am sending attached the record that we have on this, pleasereturn at the meeting we will have next Wednesday, I will tryto get a record from Mr. Stork [sic] of todays meeting to. makethe entire record complete.Before you go into arbitration see the committee for morecomplete details. MARTIN BROTHERS BOX COMPANY227I expect to have more information from the research bureaucovering this subject.The entire, membership say that it is time to do to Martin whatEngland and France are going to do to Hitler, only with morespeed.So until I see youI remain Sincerely and Fraternally,After writing this letter, McDaniel gave a copy to Stark, one ofthe respondent's supervisory officials, as was his custom with lettersto the International on grievances; and Stark forwarded it to Martinin Toledo.SubsequentlyMartin was shown a copy of McDaniel'sletter in the offices of the International in Cincinnati.ThereafterMartin proceeded to drive to Aurora, to call another mass meeting ofthe employees of the Aurora plant during working hours on August 30,and to discharge McDaniel before the assembled employees.Martin, on direct examination, testified as follows as to his reasonsfor discharging McDaniel:Q. Now just continue and state about your receiving that letterand the meeting and what transpired, Mr. Martin.A.Well, after receiving the threatening letter and noting inhis letter that all of the employees were not (sic) of the sameopinion as the president was, I thought I had better come downand see what this was all about; so I called them all together,and I started reading the letter. I censured Mr. McDaniel forwriting that kind of a letter to them.As the meeting' progressed, why, I finally asked the employeesfor all those that knew anything about it to raise up their hands,and there wasn't one of them that raised up their hand, butthere was several of them said afterward, said it was neverbrought up at a meeting and they knew nothing about the letter.So then I decided to discharge Mr. McDaniel because I justfigured he was getting both the employees and ourselves in rathera friction there which might be hard to work out sooner or later.Q.Mr.*Martin, what portion of that letter did you consider athreat?A. I consider the whole letter.Q. And you personally discharged Mr. McDaniel, did you not?A. Yes, sir.Q. I will ask you what was your reason for discharging Mr.McDaniel?A. For sending the threatening letter, that threatening orintimidating letter. . . .451270-42-vol. 35-16 228DECISIONSOF NATIONALLABOR RELATIONS BOARDOn cross-examination, Martin qualified his reasons somewhat :Q. I believe you testified in substance that he caused frictionamong the employees.A. Oh, no, no; no, sir.Q. As I recall, you` said something in your direct testimonyabout McDaniel's action causing friction among the employeesat your plant?A.Well, no. I didn't mean it that way. I meant that by himwriting that kind of letter that he wrote that the employeeswere more or less perturbed about him writing the letter andusing the words in there that he spoke for all employees whenthey knew nothing about it. I wouldn't say that was any-ifthere was any friction to any extent. I don't know anythingabout it, only their dislike, which I noticed at that meeting.Q. Those employees knew nothing about this letter until youcalled it to their attention?A. That is right.On cross-examination Martin further testified :Q. Now calling your attention to the August 30, 1939 meetinginwhich you adressed your employees, do you recall tellingyour employees that Alvin McDaniel was promoting McDan-ielism in the plant or words to that effect?A. Yes. I would like to put it in my own' words.Q. Surely.-You go right ahead, and explain.A. All right. I did accuse Mr. McDaniel before the groupand by stating that anyone that could be the president of thelocal of the union and write a letter like that, all I could sayis that he is reading a lot of atheistic and Communistic and Naziliterature and that I hoped he would not be trying to start anyMcDanielism there. I admit saying that.Q. Did you say that he is or that he was "a damn poorpresident"?A. I won't say no. I did say that you have a poor presidentand I said, "You ought to get a new president."Martin further testified that he told McDaniel and the assembledemployees that McDaniel's union activities had more or less gone tohis head.According to the uncontradicted testimony of McDanieland Huff, which we credit, as did the Trial Examiner, Martin toldthe assembled employees that if they did not demand and acceptthe resignation of McDaniel at the union meeting scheduled thatnight, they would be locked out of the plant the next morning.Atthe close of the meeting, McDaniel was escorted to the door by Stark, MARTIN BROTHERS BOX COMPANY229a supervisory employee, and he then gathered up his tools.Beforeleaving the plant, McDaniel met Martin and shook hands with him.Martin testified that he then told McDaniel that He would not turnthe letter over to the postal authorities because of McDaniel's wifeand four children, that he wanted to be friendly thereafter to Mc-Daniel, but that he did not want McDaniel to come near the plantpremises.During the same afternoon on which McDaniel was dis-charged, the respondent directed a letter to him forbidding him to"trespass or enter upon any of the premises or property" of the re-spondent.The letter was countersigned and served upon McDanielby an officer of the peace.Martin testified that he felt that the lastparagraph of McDaniel's letter to Selz was particularly threateningboth to his (Martin's) life and to the respondent's property.Mc-Daniel testified that he meant to threaten a strike, by thisparagraph.Martin admitted that McDaniel had not, before August 25, 1939,used words which Martin considered threatening, or ever adopted athreatening attitude toward him. In his last words to McDanielafter the mass meeting on August 30, Martin called McDaniel "Mac"and some of the correspondence between McDaniel and Martin con-tains such salutations as "Dear Mac" or "Dear Boots" (McDaniel'snickname in the plant), and "Dear Fred."We find the reason advanced by the respondent for McDaniel's dis-charge to be wholly incredible.The last paragraph of the letter,upon which the respondent mainly relied, can at most be taken, whenconsidered in its context, as a threat to call a strike of the,respond-ent's employees if the existing controversy, concerning the allocationof time for setting the dies was not satisfactorily settled.'°Mc-Daniel himself testified that this was the meaning of the paragraph,and in view of the surrounding circumstances we conclude and find,as did the Trial Examiner, that Martin could not have believedotherwise.Aside from these circumstances, there was admittedlynothing in the past relationship between Martin and McDaniel whichcould indicate to the former that McDaniel was a man of violentdisposition.The two men had dealt with each other concerninggrievances and the execution 'of a contract over a period of approxi-mately 1 year.On occasion they addressed each other by theirgiven names.One need scarcely- go further than Martin's own ad-mission that he discharged McDaniel because of the "friction" hewas creating between the employees and the respondent, to find the10A similar instance of circumlocution on McDaniel's part is displayed in the last parsgraph of his letter of October 27, 1938, set forth in footnote 5, above 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDreal reason for McDaniel's discharge.' It is obvious that Martinwas irked by McDaniel's continued active interest in the grievanceof the die setters and that he decided that McDaniel was an intoler-able obstacle to the respondent's active domination of labor relationsat the Aurora plant.To remove McDaniel from the scene anddramatically to display the economic power of the respondent overthe employees, Martin called a mass meeting, attempted to hold Mc-Daniel up to the contempt of the employees, and urged them to de-mand McDaniel's resignation as president of the Union.We find, asdid the Trial Examiner, that the respondent discharged McDaniel,not because of any fancied threat of death, but because the respond-ent objected to his action in protesting Martin's decision on the diepress grievance; and that thereby the respondent discriminated inregard to McDaniel's hire and tenure of employment, and discouragedmembership in the Union.We further find that thereby, and byMartin's action in publicly criticizing the legitimate union activitiesofMcDaniel, and holding him up to the ridicule of the assembledemployees; in demanding that the employees elect a new presidenton pain of being locked out; and in forbidding McDaniel to enter theplant again; the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.(2)Charles Clifford HuffHuff first came to work for the respondent on February 18, 1936,as a laborer in. the roll-stock gang.From about April 1936 to thetime of his discharge on September 2, 1939, he was employed as a,boiler fireman and watchman on the day shift.His principal dutieswere to maintain steam for the corrugator and to keep a check on theboiler pump, which duties he shared with two other firemen, eachfireman working one of the three shifts.Huff applied for union membership at the first meeting of the Unionand became a charter member.He was thereafter appointed to theUnion's shop safety committee.The record does not disclose anyfurther active or unusual participation in union activities on Huff'spart.On August 31, 1939, the day after McDaniel was discharged at themass meeting, Assistant Superintendent Dodge approached Huff andtold him, according to Huff's uncontradicted testimony, "Red, youhave been a pretty good friend ofmine.I think a whole lot of you11Martin,on cross-examination,attempted to qualify this admission by stating thatthe "friction"to which he referred was one occasioned by McDaniel's having written therespondent a letter which was not representative of the viewpoint of the other employees.Itwill be observed,however, and indeed Martin admitted,that the employees had noknowledge of the existence of this letter until he himself revealed it to them. MARTIN BROTHERS- BOX COMPANY231and like your work, but you have been an awfully good friend ofMcDaniel's and I am going to give you a little tip ; kind of lookaround for another job."On the following day, September 1, Huff,in a conversation with Dodge in the boiler room, asked him for arecommendation which Dodge refused to give stating, "I can't do it,Red, I won't do it.You are a good man, a good man on the job andI don't want to lose you." The next day, September 2, Huff spoketo Dodge again about the possibility of getting a favorable recom-mendation.On this occasion, Dodge referred Huff to Stark.Laterthat day, Stark requested Huff to come to his office.According toHuff's uncontradicted testimony, Stark then told Huff that he believedHuff was supposed to testify in McDaniel's compensation hearing 11and asked Huff what he was going to say.Huff's testimony continuesas follows :I said, "I am going to tell the truth and nothing but the truth."And Mr. Stark said, "Well, from the way you look at things Iam going to have to let you have off a couple of weeks." I said,"What is the reason for that?"He said, "Well, those are FredMartin's orders."He said, "I hate to do it, but I think I canget your job back for you." I says, "Mr. Stark, how about arecommendation?"He says, "I will get it for you. I will writeyou one."Huff testified further that when Stark brought up the question ofMcDaniel's discharge "he wanted to know how I felt about Mc-Daniel . . . how I stood on the question, and I replied that if hewas referring to this grievance on the die presses, I figured thatMcDaniel was only doing his duty as president of the local; and if hereferred to the letter that McDaniel had written, I knew nothingwhatsoever about it."Stark told Huff to come back at the end of theday to get his recommendation.Huff did so, and had another con-versation with Stark.According to Huff, Stark replied to Huff's re-quest for an explanation of his discharge by saying that he was layingHuff off on Martin's orders, and continued,Now, you can take thisthing laying down or you can fight back through the Union. It is upto you."Stark gave Huff a letter of recommendation in which Huff'sservices for the respondent were declared to have been "very satis-factory."Stark then asked Huff if he knew of some competentperson to take his place and Huff recommended one Rogers, who wassubsequently employed in Huff's place.Twice in the succeeding 2weeks Huff went to see Stark at the latter's home and asked for hisjob back, but was told each time that Stark would have to have ordersfrom Martin.13'This has reference to a hearing under the Indiana Unemployment Compensation Law.13Martin's office is in Toledo. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcIntyre, plant manager of the Aurora plant, testified that herecommended that Stark 14 discharge Huff after both Stark and Dodgehad told him that Huff had asked for recommendations for another.job on a number of occasions during August.McIntyre further testi-fied that he directed this discharge because the respondent decided thatHuff might leave the respondent's employment without notice and thusleave unattended the boilers entrusted to his care.Huff testified that previous to the conversation in which Dodgesuggested that he might be discharged, he had not looked for otherwork or asked the respondent for a letter of recommendation.NeitherDodge nor Stark was called as a witness and Huff's testimony as tohis conversations with them stands uncontradicted in the record.On a Separation Report slip forwarded to the Unemployment Com=pensation Division of the State of Indiana, and dated September 2,the respondent stated as the reason for Huff's discharge : "Because nowork was available." In its answer to the complaint the respondentaverred that Huff "left the employ of the respondent upon the requestof said Charles C. Huff." -McIntyre's statement that Huff was discharged, because the re-spondent feared he might leave, is at odds with the verified statementin the respondent's answer, that Huff quit of his own volition; andboth statements are directly contradicted by the reason given on theSeparation Report in September, that "no work was available."Wefind none of the reasons given by the respondent for Huff's dischargeconvincing.Huff had worked for the respondent for over 31/2 yearsand his work was considered "very satisfactory."Yet, according tothe position adopted by the respondent at the hearing, he was sum-marily discharged because a report reached McIntyre that Huff hadasked for a recommendation and might leave without notice.Therewas no evidence that Huff was ever questioned as to his intentions, norwere the supervisors directly involved, Dodge and Stark, called totestify as to the circumstances of Huff's discharge or to deny hisaccount of what happened. In view of the failure of the respondenteither to produce direct evidence in support of its contentions or toattempt to controvert Huff's testimony, we are of the opinion and find,as did the Trial Examiner, that Dodge and Stark made substantiallythe statements attributed to them by Huff, and that Huff did not askfor a recommendation until after Dodge suggested that he seek otheremployment.It is apparent that Huff's discharge took place because the respond-ent thought him to be a good friend of McDaniel and one likely tokeep alive sympathy among the employees for McDaniel's attitude14McIntyre testified that Stark did discharge Huff and that Stark ordinarily handles mostof the discharges made at the Aurora plant. MARTINBROTHERSBOX COMPANY233of opposition to the respondent on the die press and other grievances.The day after McDaniel's discharge Huff was given the "little tip",by Dodge that since he was McDaniel's friend he had better lookaround for another job; subsequently he was called into Stark's officeand questioned by the latter as to what testimony he intended to giveconcerning McDaniel before the Compensation Board, and as to how hefelt about McDaniel.Upon receiving answers which showed thatHuff's attitude was sympathetic to McDaniel, Stark told Huff, "Well,from the way you look at things, I am going to let you have off acouple of weeks."Upon consideration of'the devious position taken by the respond-ent concerning Huff's discharge and of the statements made byDodge and Stark, we find, as did the Trial Examiner, that Huff wasdischarged because he was a union member identified by the respondent with McDaniel and because he maintained a sympathetic attitudetoMcDaniel after the latter's discharge; and that thereby the re-spondent discriminated in regard to Huff's hire and tenure of em-ployment, discouraging membership in the Union and interferingwith, restraining, and coercing its employees in their exercise' of therights guaranteed in Section 7 of the Act.C. The refusal to bargain collectivelyThe complaint alleges that the respondent, from October 15, 1939,to the date of issuance of the complaint, has refused to bargain withthe Union as the representative of its employees within an appro-priate unit.1.The appropriate unitThe Union admits to membership all maintenance and productionworkers employed by the respondent, with the exception of clericaland supervisory employees. It contends that these employees con-stitute a unit appropriate for the purposes of collective bargaining.The respondent has raised no contention that this unit is not appro-priate.We find that the production and maintenance employees atthe respondent's Aurora plant, excluding clerical and supervisoryemployees, have at all times material herein constituted, and thatthey now constitute, a unit appropriate for the purposes of collectivebargaining, and that said unit insures to employees of the respondentthe full benefit of their right to self-organization and to collective'bargaining and otherwise effectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitIn November 1938, as set forth above, the respondent and the Unionentered into a closed-shop contract with dues check-off, and this 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract appears to have been complied with up to the date of thestrike, hereinafter described, which began on about December 1, 1939.The record shows that in October 1939 the respondent employed 120persons in the appropriate unit.Of these, 87 paid dues to the Unionin September 1939; 83 in October; and 96 in November. The re-spondent admits in its brief that until the end of the strike aroundthe first of January, 1940, the Union represented a majority of theemployees in the appropriate unit.When McIntyre, plant manager,was asked whether President Martin had ever said that he was notrecognizing the Union because it did not represent a majority of'theemployees, he testified :No, we have always recognized the union because a majority ofthe employees have always belonged to it.We find that in November 1938 and at all subsequent times materialherein the Union was the duly designated representative of a ma-jority of the employees in the appropriate unit, and that it, by virtueof Section 9 (a) of the Act, was the exclusive representative of allthe employees in that unit for the purposes of collective bargainingwith the respondent in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.3.The refusal to bargainThe contract signed by the respondent and the Union on November18) 1938, provided that :This agreement shall remain in full force and effect fromOctober 15, 1938 to October. 15, 1939, and thereafter from yearto year until either party hereto gives to the other party thirty(30) days written notice of its desire to enter ino a new agree-ment or change certain- sections of this agreement. It is agreedthat immediately upon the proper notice for the negotiations ofa new agreement, conferences will be scheduled to work out same.The Union decided, sometime in August 1939, that it wished tonegotiate a new contract, and on September 6, 1939, notified Martinof this by letter, and requested that he meet with them at his earliestconvenience.On September 14 Martin replied that he, too, thoughtitwould be a good time to negotiate for a new contract, but that itwas impossible to give an exact date ; he stated that he expected to bein Aurora "sometime next week" and would then "see about workingout a date for a meeting."Martin, however, did not appear inAurora, and no date was set. Robert Autterson, international repre-sentative of the A. F. of L., had been assigned about September 1to assist the Union in securing the reinstatement of McDaniel andHuff, and in negotiating the new agreement.According to Autter- MARTIN BROTHERS BOX COMPANY235son's testimony, he met during the early part of September withStark, the local superintendent, and McIntyre, the plant manager, todiscuss the discharges, and was told that the discharges, like thecontract, could be acted upon only by Martin.Autterson requestedboth Stark and McIntyre to arrange a meeting,with Martin, andtoward the end of September, when no meeting was arranged, re-newed his request to McIntyre, telling him that the employees weredemanding some action.About October 13, a day or so before the contract was to expire,and after a further demand by the Union that some action be taken,Autterson telephoned to Martin in Toledo and told him the em-ployees were restless and that there was a possibility of a strike ifa meeting was not arranged.According to Autterson, "Martin in-formed me that was the same line that organizers handed out andthat he had noticed that there wasn't any agitation in the plant untilI appeared on the scene."No meeting was arranged.On October 14, Autterson and the union negotiating committee metwith McIntyre, "to at least go over the working conditions and theprinciples of the agreement which he could and would be willing tosanction before Martin had time to come to the plant."Notationswere made on the Union's proposed agreement indicating whatMcIntyre felt he should recommend to Martin as to various pro-visions.It does not appear, and no contention is made by the re-spondent, that this meeting was proposed by Martin to the Unionas a substitute for- his own presence; nor was it accepted by theUnion as such.Autterson testified that he asked McIntyre for thismeeting "because I had to have something to take back to those em-ployees to cut down their demands for action."At the close of this conference Auttersoi again urgently requestedMcIntyre and Stark to do their best to have Martin arrange a meet-ing.No meeting was arranged, however. It appears that severalconferences on the contract were held after this between McIntyreand Autterson.15'The Union was dissatisfied with the situation, however, and con-tinued to press Martin to meet with them.On November 17, Aut-terson wrote to Martin, saying that there was some talk of a stoppageand requesting that Martin meet with the Union not later than No-vember 21; he also stated that if no meeting was arranged it wouldbe taken for granted that the wage scale as set out in the Union'sproposed agreement was satisfactory and needed no further discus-15 It was stipulated at the hearing that Martin had at this time delegated to McIntyreauthority to discuss all aspects of the contract except those relating to wages; all partsof the contract,however, being subject to Martin's final approval or disapproval.Thewage provisions constituted the most important issue between the respondent and theUnion. 236DECISIONS OF NATIONAL LABOR iRELATIONS BOARDsion.To this Martin replied the next day that a -meeting on Novem-ber 21 would be impossible; that requested wage scale was unsatis-factory and Martin could not give his approval to "any part-of theagreement" ; and that while Martin did not know when he could bein Aurora, "whatever is eventually agreed upon will be retroactive asof the expiration date of the old contract."By letter of November 22Autterson notified Martin that the Union upon receiving Martin'sreply had voted to appeal to the International for strike sanctionand that the only thing that could stop a strike would be Martin'sappearance in Aurora to start negotiations.A wire to Martin onthe same date from the Regional Office of the Board, urging him inview of the strike threat to set a date for a meeting at once, elicitedthe reply from Toledo that Martin was out of town and would notbe back until after the week end, or about November 27.During. the succeeding week, Littel and Zernack, two of the fourmembers of the union negotiating committee. were discharged.Hav-ing failed to secure their reinstatement from McIntyre, Auttersoncalled Martin on the telephone to request that a date for a conferencebe set at once, stating that a walk-out was imminent.Martin agreedto meet with the union representatives on December 7. In a secondtelephone conversation a day or later the date, was set forward toDecember 5.Autterson posted a notice to this effect in the planton November 29; but the Union nevertheless, after a second fruitlessconference with McIntyre concerning the reinstatement of Zernackand Littel, voted on November 30 to strike.The strike became effective on December 1. -On that day, Martinwrote to Autterson, saying that he considered the strike to be inviolation of the 1938 contract, and concluding his letter with thestatement that "since the employees have become so hostile as totake the action that they did and taking into consideration the threat-ening letter that I received, I don't feel I would be doing justice tomyself,my family or the employees of our Toledo plant, to riskmy life by meeting you and your committee at Aurora. Therefore,I would suggest that we hold the meeting at the Netherland PlazaHotel, Cincinnati, Ohio.Awaiting your early reply ..."The latter part of Martin's letter is inexplicable.Martin testifiedin detail upon direct examination as to the arrangements reached'With Autterson, in their earlier telephone conversations, for the De-cember 5 meeting.According toMartin's own testimony, theDecember 5 meeting was to be held' in Cincinnati; Martin plannedto arrive early in the morning, and when Autterson arrived in thatcity he was to notify Martin at the hotel that the committee was-there and at that time arrange a specific time for the meeting.Aut-terson testified that he did not reply to Martin's letter of December MARTINBROTHERSBOX COMPANY2371 because he was out of the city from December 1 until December 4;but that upon his return he called Martin's office in Toledo, wasinformed that the latter could not be reached by telephone, andcancelled the call.On December 5, the union representittives arrivedin Cincinnati and called the hotel -as agreed.Upon learning thatMartin was not registered at the hotel, they left.Martin took theposition that because Autterson did not get in touch with him toreply to the December 1 letter, he concluded the Union did not wish tohold a meeting.During December 1939, Martin met twice with representatives ofthe Union in Cincinnati, at the office of J. E. Addicks, Commissionerof Conciliation of the United States Department of Labor.At thefirstmeeting, on December 12, an agreement was reached which wasacceptable to Martin and to the representatives of the Union, andthe latter, according to Ten Eyck, a representative of the Inter-national who attended the meeting with the union committee, agreedto take the proposal back and submit it to the Union.Martin,immediately after the meeting, made preparations for reopening theplant the next morning.The Union,, however, rejected the termsoffered by the respondent, which included postponement of a newwage agreement, and the employees did not return to work.Martinasserted at the hearing that the union representatives agreed to calloff the strike; the union representatives testified, however, that theytook the position at all times that the agreement was subject to ratifi-cation by the Union, and that there was no agreement to call off the-strike until the Union should have accepted the contract.Letterswritten by Martin at the time indicate that a further meeting wasto be held to conclude the agreement, and that it was at the specificrequest of Addicks that preparations to reopen the plant were made.We find, as did the Trial Examiner, that the Union's representativesdid not at any time agree to call off the strike, and that the Unionhad not given them authority to do so, in the absence of ratificationby the membership.On December 14, Martin wrote, to Ten Eyck, stating that the re-spondent was preparing a new contract which he would submit atthe next meeting, but that "That is no indication that we will signwhat we ourselves consider a fair and equitable agreement.Underthe Act we are not compelled to do so."The next day, December 15,Martin wrote Ten Eyck a supplementary letter in which he statedthat he would- attend the next meeting, but that "after giving thematter further consideration, we have definitely decided not to sign anagreement, and further will not draft one. In view of this, do notlook forward to receiving a copy of one." 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 28 the second meeting with Commissioner Addickstook place.Further changes to be made in the contract were agreedupon by the representatives of both parties.Martin first deniedthat he agreed to sign a written contract at this meeting, but latertestified that he told Addicks that he would do so if Addicks could"get the situation straightened out."McIntyre, the plant manager,and Ten Eyck also testified that' Martin indicated at this meetingthat he had changed his mind and was willing to sign the contract.The meeting adjourned with the understanding that a further meet-ing would be held in Aurora the next day at which McIntyre andStark were, authorized by Martin to adjust the grievances arisingover the discharges of Huff, Littel, Zernack, and a fourth employee.On December 29 McIntyre, Stark, and the Union's representativesmet and discussed these matters, but a wholly satisfactory agreementwas not reached.Later in the day the Union met and voted to post-pone ratification of the contract until further efforts had been madeto secure the -reinstatement of Huff.ThereafterMartin took theunequivocal position that the Union had "broken faith," and that therespondent would enter into no binding agreement with the Union.On January 2, 1940, the Union again met, and voted uncondi-tionally to accept the agreement which had been negotiated on De-cember 28.The employees returned to work on January 3.Martintestified upon direct examination that when the employees went backto work on January 3 everything was agreed upon between the repre-sentatives of the employees and the respondent; but later, when re-ferred on cross-examination to the Union's acceptance of the proposedagreement, stated that he did not then or ever thereafter considerthe respondent to be bound by any agreement, written or oral.Thereafter the respondent refused to enforce the closed-shop pro-vision of the December 28 agreement.Further meetings were held between representatives of the Unionand the respondent between January 3 and May 1940.During allthis period, the respondent has refused to enter a written contract.McIntyre stated at the hearing that if the respondent were asked torecognize the Union "today," the respondent would do so, except thatitwould not sign a written contract.4.ConclusionsThere can be no question but that the acts described constitutea refusal to bargain on the part of the respondent. It is doubtfulwhether it was in fact impossible for Martin personally to meetwith the Union during the, whole period from September to Decem- MARTINBROTHERSBOX COMPANY239ber;16 but even assuming that he could not give a day of his timetomeet with them between September 6 and December 5, it wasthen his duty to appoint a fully authorized representative to negotiatein his place.McIntyre was not so authorized. It is clear thatMartin had ample notice, as early as the middle of October, of theimportance which the employees quite reasonably attached to thereaching of a binding agreement, and of their dissatisfaction witha representative not authorized to do so.Yet for a month there-afterMartin made no effort to comply with the Union's stated re-quest until, on November 18, faced with the necessity for meetingthe Union's ultimatum as to the wage clauses, he stated that what-ever was agreed upon would be retroactive to October 15. TheUnion, however, replied at once that it desired to meet with Martinimmediately, thus indicating that it was not satisfied with thisarrangement.It was still more than 3 weeks after this, however,before the Union succeeded in meeting with Martin.Martin repeatedly referred to the strike as a violation of the1938 contract which justified subsequent refusals to bargain or signa contract on his part.The contract provided that the Union wouldnot strike during the term of the agreement.The clause set forthearlier providing for the term of the agreement, can be reasonablyinterpreted to mean only that upon the giving of notice by the Unionon September 6 that it desired to negotiate a new contract, the oldcontract expired on October 15, 1939.Martin's theory to the con-trary is most explicitly stated in his letter of December 1, wherehe stated :This strike is a direct violation of our contract dated November18, 1938, effective October 15, 1938, and expiring October 15,1939, and our letter to you of November 18, 1939, advising youthat any changes of the old contract would be retroactive as ofthe expiring date of the old contract.This was accepted by youwith the full knowledge that the old contract was to remain inforce until a new contract was entered into.It is clear from the record that the Union did not formally "ac-cept" or informally agree to Martin's offer that any new agreementshould be retroactive; and the first intimation to the Union thatMartin considered the old contract to be still in force came on De-cember 1, after the strike had already started.Moreover, the contractitself provided that-It is agreed that immediately upon the proper notice for the nego-tiation of a new agreement, conferences will be scheduled to workout same .. .19Martin testified that pressing business matters, aggravated by the international situ-ation and a wood pulp shortage which prevailed.at the time,prevented him from arranginga personal meeting with the union representatives during this period. 240DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDIn view of this provision, and Martin's dilatory tactics, he is in noposition to accuse the Union of violating the contract.We are of the opinion, and find, that Martin's failure within areasonable time to meet and bargain with the Union or to appoint afully authorized agent to do so, evidences bad faith on his part andconstitutes a refusal to bargain collectively within the meaning of theAct.Since the complaint alleges no refusal to bargain prior toOctober 15, 1939, the expiration date of the old contract, the re-spondent is not found to' have refused to bargain collectively beforethat date.There are additional factors showing a violation of the require-ments of collective bargaining.After the strike of December 1,1939, the union representatives remained the collective bargainingrepresentatives of the employees'17 and the respondent's obligationto bargain collectively continued.The respondent's failure to keepthe appointment for negotiations on December 5, 1939, and its vacil-lating attitude and conduct thereafter, indicates bad faith in negoti-ating with the Union.Moreover, that the Union refused to ratifythe proposed contract agreeable to the respondent and to union repre-sentatives on December 12, 1939, cannot excuse the respondent fortaking the position on December 14 and 15 that it would sign nowritten agreement even though the parties should arrive at termswhich the respondent considered fair and equitable and which theUnion accepted.The respondent was required to reduce to writingthe terms of any agreement arrived at between the respondent andthe Union ; and by taking the position that, even should agreementas to terms be reached, the respondent would not sign a written agree-ment, the respondent refused to bargain collectively."'Nor did thefailure of the Union on December 29, 1939, to ratify the agreementreached the day before, justify the respondent in refusing to enterinto and sign an agreement after the Union, on January 2, 1940, votedto accept the agreement unconditionally.We find, as did the Trial Examiner, that by Martin's failurewithin a reasonable time either to meet and bargain with the Unionhimself or to appoint a fully authorized agent to do so; by his fail-ure to keep the appointment scheduled for December 5, 1939, inCincinnati ; by his statement on December 14 and 15, 1939, that hewould not sign a written agreement; and by his refusal after January2, 1940, to enter into and sign any agreement with the Union, therespondent has failed and refused, since October 15, 1939, to bargain17The respondent did not hire other employees to take the places of strikers.'SeeH. J. Heinz Company v National Labor Relations Board,decided by the UnitedStates Supreme Court on January 6, 1941, and cases cited therein.' See alsoMatter ofWesttnghouse Electric and Manufacturing Company,22N.L R B 147,and casescited therein. MARTINBROTHERSBOX COMPANY241collectivelywith the Union, thereby interfering with, restraining,and coercing its employees in their exercise of the rights guaranteedin Section 7 of the Act.-IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with its operations described inSection I, above, have a close; intimate, and substantial relation totrade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found 'that the respondent has engaged in unfair laborpractices,we shall order the respondent to cease and desist there-from, and to take certain affirmative action designed to effectuatethe policies of the Act and to restore, as nearly as possible, the'situation which existed prior to the commission of the unfair laborpractices.We have found that the respondent has unlawfully discriminatedin regard to the hire and tenure of employment of Alvin McDanieland Charles Clifford Huff.We shall order the respondent to offerthem reinstatement to their former or substantially equivalent posi-tions and to make them whole for any loss in earnings suffered bythem as a result of the respondent's discrimination against them,by payment to each of them of a sum of money equal to the amountwhich he would normally have earned as wages from the date ofhis discharge to the date of offer of reinstatement, less his net earn-ings 19 during said period.We have found that the respondent has refused to bargain collec-tively with the Union, the exclusive representative of the employeesin an appropriate unit.The respondent, while admitting in itsbrief that the Union represented a majority of the employees in theunit up until the employees returned to work early in January1940, contends that there is no evidence to support a finding thatthe Union has continued to represent a majority since that time, andat the hearing for oral argument requested the Board to conduct anelection among the employees before ordering the respondent to"By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. L.*R B. 440Monies received forwork performed upon Federal,State, county, municipal or other work-relief projects shouldbe considered as earningsSee Republic Steel Corporation v. N. L. R. B.,311 U. S. 7. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain with the Union.We find the respondent's contention tobe without merit.The Union's majority, shown to have existedthroughout the strike and after the employees returned to work, whenthe respondent's refusal to bargain was already complete, will bepresumed to have continued, in the absence of strong evidence tothe contrary.20Beyond a showing in the record that the Interna-'tional representatives do not know whether union meetings havebeen held since March 1940, and that, because "quite a large number"of employees were delinquent in their dues, the International rep-resentatives requested the respondent in January and March 1940,to discharge delinquents, there is no evidence to support the respond-ent's contention.We do not consider that this evidence shows anysignificant dissipation of the union membership'21 sufficient to over-come the presumption of continuance.Moreover, we find that anydissipation of the Union's membership which may have come aboutsince January 1940, must be attributed to the unfair labor practicesof the respondent in consistently refusing to bargain with the Union,as found above; and the said unfair labor practices cannot operateto deprive the Union of its rightful status as the exclusive repre-sentative of the employees in the appropriate unit.22We shall, therefore, order the respondent, upon request, to bar-gaincollectivelywith the Union as the exclusive representative ofthe employees in the appropriate unit, in respect to rates of pay,wages, hours of employment, and other conditions of employment;and, if an agreement is reached on any of these matters, to embodysaid agreement in a signed contract with the Union, if requestedby the Union to do so.Upon the foregoing findings of fact and upon the entire recordin thecase,the Board makes the following :CONCLUSIONS OF LAW1.Aurora Corrugated Box Workers' Union No. 435, affiliated withthe A. F. of L., is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Alvin McDaniel and Charles Clifford Huff, thereby dis-21 See N. L.R. B. v. National Motor Bearing Company,105 F. (2d) 652(C C. A 9).n Contrast with the respondent's contention as to continuance of majority McIntyre'sstatment at the hearing,that "we have always recognized the Union because a majorityof employees have always belonged to it" ;and his testimony that, if requested, the re-spondent would recognize the Union"today," except that it would not sign a writtencontract.23 SeeN. L R. B. v. Bradford Dyeing Association(U. S. A.), et al.,310 U. S 318, re-versing and remanding 106 F.(2d) 119(C. C A. 1),vacating in part and failing to enforceMatter of Bradford Dyeing Association(U.S. A.)(a corporation)andTextile Workers' Or-ganizing Committee of the C.I.0., 4 N.L. R. B. 604. MARTIN BROTHERSBOX COMPANY243couraging membership in the Aurora Corrugated Box Workers'Union No. 435, affiliated with the A. F. of L., the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.All the maintenance and production employees at the respond-ent'sAurora, Indiana, plant, exclusive of clerical and supervisoryemployees, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.4.Aurora Corrugated Box Workers' Union No. 435, affiliated withthe A. F. of L., was, in November 1938, and at all times thereafterhas been, the exclusive representative of all employees in such unitfor the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.5.By refusing, at all times since October 15, 1939, to bargaincollectively with Aurora Corrugated Box Workers' Union No. 435,affiliatedwith the A. F. of L., as the exclusive representative ofthe employees in the appropriate unit, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.6.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact,conclusionsof law, andthe entire record in the case,and pursuantto Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Martin Brothers Box Company,its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Aurora Corrugated Box Workers'Union No. 435, affiliated with the A. F. of L., or any other labororganization of its employees, by discriminating in regard to their hireand tenure of employment or airy term or condition of employment;(b)Refusing to bargain collectively with Aurora Corrugated BoxWorkers' TJnion No. 435, affiliated with the A. F. of L., as the ex-clusive representativeof all maintenanceand production employeesat its Aurora, Indiana, plant, excluding clerical and supervisoryemployees ;(c) In any othermanner interfering with, restraining,or coercingits employees in the exercise of their rightto self-organization, to451270-42-vol. 35-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDform, join, or assist labor organizations, to bargain, collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Alvin McDaniel and Charles Clifford Huff immedi-ate and full reinstatment to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges;(b)Make whole Alvin McDaniel and Charles Clifford Huff for anylosses inearnings they may have suffered by reason of the respond-ent's discrimination against them, by payment to each of them of asum of money equal to that which he normally would have earnedaswagesduring the period from the date of his discharge to thedate of the offer of reinstatement,lesshis net earnings 23 during thatperiod ;(c)Upon request bargain collectively with Aurora Corrugated BoxWorkers' Union No. 435, affiliated with the A. F. of L., as the exclu-sive representative of all maintenance and production employees atitsAurora, Indiana, plant, excluding clerical and supervisory em-ployees, in respect to rates of pay, wages, hours of employment, andother conditions of employment;and, if an agreementis reachedon any such matters, embody saidagreementin a signed contract withAurora Corrugated Box Workers' Union No. 435,affiliatedwith theA. F. of L., if requested by thatunion to do so;(d)Post immediately in conspicuous places throughout its Aurora,Indiana, plant and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), and(c) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), and (c) of this Order; and(3) that the respondent's employees are free to become or remainmembers of Aurora Corrugated Box Workers' Union No. 435, affili-ated with the A. F. of L., and that the respondent will not dis-criminate against any employee because of membership in or activityon behalf of that organization;(e)Notify the Regional Director for the Eleventh' Region, inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.23See footnote 19, above